RENDERED: SEPTEMBER 9, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2021-CA-0757-MR

TIMOTHY PAUL JAMES                                                    APPELLANT


                APPEAL FROM FAYETTE CIRCUIT COURT
v.             HONORABLE ERNESTO M. SCORSONE, JUDGE
                     ACTION NO. 17-CR-01173-001


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, CETRULO, AND COMBS, JUDGES.

COMBS, JUDGE: Appellant, Timothy Paul James, entered a conditional plea to

importing fentanyl and received a sentence of five-years’ imprisonment. On

appeal, he contends that the trial court erred in denying his motion to suppress

evidence.

             On October 18, 2017, James was indicted by a Fayette County Grand

Jury on charges of aggravated trafficking in a controlled substance (greater than 28
grams of fentanyl), importing fentanyl, tampering with physical evidence, and

improperly turning without a signal.

                 On January 10, 2018, James filed a motion to suppress evidence. He

asserted that Officer Baker of the Lexington Police Department conducted a traffic

stop of his vehicle on September 13, 2017, after having observed that James turned

without activating his turn signal. James argued that the traffic stop was

unlawfully extended beyond its original scope for the sole purpose of conducting a

canine sniff search.

                 On April 4, 2018, the Commonwealth filed a motion pursuant to KRE

5081 requesting that the trial court conduct an in camera review regarding the use

of a confidential informant in the case. The Commonwealth explained that body

cam videos -- as later confirmed by the Narcotics Enforcement Unit -- revealed

that the police were acting upon specific information provided by a confidential

informant. Defense counsel had requested specific information regarding the




1
    Kentucky Rule of Evidence 508 provides in relevant part that:

                 (a) General rule of privilege. The Commonwealth of Kentucky and
                 its sister states and the United States have a privilege to refuse to
                 disclose the identity of a person who has furnished information
                 relating to or assisting in an investigation of a possible violation of
                 a law to a law enforcement officer or member of a legislative
                 committee or its staff conducting an investigation.



                                                  -2-
confidential informant, and the Commonwealth filed the motion to protect the

informant’s identity and safety.

             On May 3, 2018, the trial court conducted a hearing on the

suppression motion. On June 26, 2018, the trial court conducted a hearing in

camera. On November 8, 2018, the trial court heard testimony concerning the

reliability of the confidential informant.

             On December 12, 2018, the trial court entered its written order

denying defendant’s motion to suppress. Based upon testimony presented at the

June 26, 2018, hearing, the trial court found that disclosure of the informant’s

identity would endanger the informant’s safety; that the informant’s continuing

service is of value to law enforcement; and that the Commonwealth had made an

adequate showing in support of its claim of privilege under KRE 508. From the

testimony presented at the November 8, 2018, hearing, the trial court found that the

informant “has proven to be incredibly reliable and useful to law enforcement” by

aiding law enforcement with multiple investigations over a period of years -- and

that “the informant ‘was qualified’ in 2017 and has received compensation for

useful information.”

             The trial court further found that:

                   On September 13, 2017, . . . [a]ccording to Officer
             Baker, the Narcotics Enforcement Unit, specifically,




                                             -3-
               Detective Todd Hart, briefed members of the CLEAR[2]
               unit earlier that evening on a narcotics investigation . . .
               that a vehicle matching the make and model of the
               Defendant’s car bearing Michigan plates, occupied by a
               white male and black female, and connected to Yusef
               Kwan Wesley (known to law enforcement to be engaged
               in narcotics activity) would be arriving in Lexington off
               of Interstate 75 later that evening. It was further
               explained that the vehicle would contain approximately
               eighty (80) grams of heroin. The information had come
               by way of a confidential informant providing police with
               the information.

                      Officers set up patrol near the interstate in order to
               observe the vehicle arriving into Lexington. . . . At some
               point in the evening another officer observed the
               described vehicle come off of the interstate and travel to
               a gas station. . . . multiple officers . . . observed a white
               male and black female with the car. Officers
               communicated their observations over an encrypted radio
               channel. Shortly thereafter, officers observed the vehicle
               leave the gas station failing to use its turn signal in the
               vicinity. This information was relayed to Officer Baker
               who began making his way toward the area.

                      Officer Baker observed the vehicle in the area of
               North Broadway and West Fourth Street, confirming that
               the vehicle was the same described by narcotics
               detectives and seen moments earlier by other officers,
               both marked and unmarked, at the gas station. While
               observing the vehicle, Officer Baker himself observed
               the Defendants fail a second time to use a turn signal
               prior to 100 feet of the turn. Officer Baker activated his
               lights and conducted a traffic stop of the vehicle. Prior to

2
 Officer Baker, a member of the CLEAR unit, testified at the May 3, 2018, hearing. The
CLEAR unit is a Community Law Enforcement Action Response unit. Typically, members are
directed to operate in areas perceived to have a high level of violent activity and street-level drug
activity. They also assist units within the detectives bureau, including the Narcotics
Enforcement Unit, that require a uniformed police officer in a marked vehicle.

                                                -4-
the stop, Sergeant Brian Martin, in an unmarked vehicle,
drove past the Defendant’s car and observed Johnson [the
passenger] conceal something in her pants, information
which was relayed to Officer Baker.

       As Officer Baker made his way to the vehicle he
observed the Michigan plates and also confirmed that the
driver was a white male, Timothy James, and the front
passenger was a black female, Wilma Johnson. Officer
Baker also observed James as being nervous. At the
outset of the stop, a K-9 unit was requested prior to
making contact with the Defendants at 23:42 hours.
Officer Baker first obtained identification from the
occupants. Given the intelligence received from the
briefing, the vehicle possessing Michigan plates, and
James having a Kentucky operator’s license, Officer
Baker asked to whom the vehicle belonged. After a long
pause, where James was observed looking toward
Johnson, James responded that the vehicle belonged to or
was associated with Yusef Wesley, providing further
confirmation of the intelligence received by Officer
Baker.

       Officer . . . Hallock and his K-9, Pedro, arrived at
approximately 23:51 hours. . . . Officer John Finley
[explained] that a confidential informant had provided
information regarding the vehicle. After this explanation,
Officer Hallock conducted a sniff of the vehicle. Pedro,
trained in the identification of the odors of heron [sic],
cocaine, meth, and marijuana, immediately indicated to
the presence of the odor of narcotics emanating from the
vehicle. Officer Baker, alone with other officers, then
began a search of the vehicle.

      During the search, a quantity of marijuana was
located hidden in a deodorant bottle inside Johnson’s
purse. A search was eventually conducted of Johnson
and James, revealing just under fifty (50) grams of




                            -5-
              suspected heroin on James and Johnson, totaling one
              hundred (100) grams of suspected heroin altogether.[3]

              The trial court concluded that the search of the automobile was

justified by either one of two theories. One was that information for the stop was

provided by a reliable confidential informant that the automobile was being used

for drug trafficking. The trial court explained that the information provided was

specific, that it included multiple predictive facts, and that “all the facts given by

the informant were corroborated by the police on the evening of September 13,

2017.” The trial court found that Cook v. Commonwealth, 649 S.W.2d 198 (Ky.

1983), was almost a “mirror image” of the case before it. In Cook, our Supreme

Court relied upon Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889

(1968), in holding that information from a reliable confidential informant was

sufficient to justify an investigative stop.

              Alternatively, the trial court explained that “a mere traffic stop can be

extended if there is reasonable, articulable suspicion that criminal activity is

afoot[,]” citing Davis v. Commonwealth, 484 S.W.3d 288, 293 (Ky. 2016), and

Turley v. Commonwealth, 399 S.W.3d 412, 421 (Ky. 2013). The trial court

concluded that Officer Baker had the requisite reasonable suspicion to extend the

stop for the canine sniff based upon the knowledge that Sergeant Martin had seen


3
 The Commonwealth notes in its Appellee’s Brief that the Kentucky State Police lab results
confirmed that the narcotics testified positive for fentanyl.

                                             -6-
Johnson conceal something in her pants -- coupled with James’s nervous behavior

and “more importantly,” the prior briefing by the Narcotics Enforcement Unit.

             On January 10, 2020, James entered a conditional plea of guilty to

importing fentanyl. On March 6, 2020, the trial court entered final judgment and

sentence of imprisonment setting James’s sentence at five years.

             James appeals. “In reviewing a trial court’s decision to deny a motion

to suppress evidence, we accept the trial court’s findings of fact as conclusive if

they are supported by substantial evidence. We then review de novo the trial

court’s application of the law to those facts.” Commonwealth v. Reed, 647 S.W.3d

237, 242-43 (Ky. 2022) (footnotes omitted).

             James argues that: (1) the dog sniff was impermissibly extended

beyond the period necessary for a traffic stop; (2) substantial evidence does not

support the trial court’s conclusion that the confidential informant’s information

provided reasonable suspicion to conduct a stop; and (3) the informant’s “alleged

reliability” does not provide reasonable suspicion.

             We first address James’s second and third arguments together.

             The Fourth Amendment ensures that individuals have the
             right to be free from “unreasonable searches and
             seizures.” U.S. CONST. amend. IV. Ordinarily, a search
             or seizure must be based on a warrant supported by
             probable cause. Navarette v. California, 572 U.S. 393,
             396-97, 134 S. Ct. 1683, 1687, 188 L. Ed. 2d 680 (2014).
             However, the Fourth Amendment permits brief
             investigative stops when an officer has a particularized

                                         -7-
             and objective basis for suspecting that “either the vehicle
             or an occupant is otherwise subject to seizure for
             violation of law[.]” Delaware v. Prouse, 440 U.S. 648,
             663, 99 S. Ct. 1391, 1401, 59 L. Ed. 2d 660 (1979). To
             conduct an investigative stop, the officer must articulate a
             “reasonable suspicion” of criminal activity. Terry v.
             Ohio, 392 U.S. 1, 19-31, 88 S. Ct. 1868, 20 L. Ed. 2d 889
             (1968). Whether the officer has reasonable suspicion to
             conduct a stop is determined by the totality of the
             circumstances. Alabama v. White, 496 U.S. 325, 328,
             110 S. Ct. 2412, 2415, 110 L. Ed. 2d 301 (1990).

             ....

             The standard for an investigative stop is reasonable
             suspicion, not proof beyond a reasonable doubt or proof
             by a preponderance of the evidence or even probable
             cause. A police officer may stop a vehicle based on
             information from known or even anonymous third
             parties, as long as the information is supported by an
             indicia of reliability. White, 496 U.S. 329, 110 S. Ct. at
             2415-16.

Benton v. Commonwealth, 598 S.W.3d 102, 105-106 (Ky. App. 2020) (internal

quotation marks and citations omitted).

             In the case before us, the information from the confidential informant

was supported by multiple indicia of reliability. The trial court found that the

informant “has proven to be incredibly reliable and useful” over a period of years

in aiding law enforcement with multiple investigations. It also found that in 2017,

the informant was qualified and has received compensation for useful information.

Detective Hart’s testimony at the November 8, 2018, hearing provides a substantial

evidentiary foundation to support the trial court’s findings, which are conclusive.

                                          -8-
             James’s attempt to distinguish this case on its facts from Cook, supra,

is unpersuasive. In Cook, an informant advised as follows:

             [B]etween 10:00 p.m. and 11:30 p.m. on that night an
             older model yellow pickup truck occupied by three white
             males would be travelling along U.S. Highway 42 . . .
             that it would turn . . . onto Rose Island Lane and . . .
             proceed to an unidentified house on Rose Island Lane;
             that the driver . . . would be the appellant Gruneisen; that
             the other two men were not known to the informant; that
             they would be in possession of a weapon and should be
             in possession of cocaine . . . . The informant was known
             to Detective Murphy and had furnished reliable
             information on at least three previous occasions.

Id. at 198-99. In the case before us, the trial court determined that:

             The facts of Cook and this case are similar in terms of the
             information available to police. Like Cook, the
             Lexington police were provided information regarding
             the make and model of the vehicle as well as its license
             plate identification. Like Cook, the Lexington police
             were given a general description of the occupants of the
             vehicle. Like Cook, the Lexington police provided a
             specific name, Yusef Kwan Wesley, to whom the vehicle
             was related. Finally, like Cook, the Lexington police
             were provided information as to the quantity and type of
             narcotics contained within the vehicle.

             Again, substantial evidence supports the trial court’s factual findings;

namely, the testimony of Officer Baker at the May 13, 2018, suppression hearing.

We agree with trial court’s analysis that based upon the tip from a reliable

informant, Officer Baker had reasonable suspicion to justify the investigatory stop

of the subject vehicle under Cook. Accordingly, we need not address James’s


                                          -9-
contention that the length of the stop was impermissibly delayed for the canine

sniff. This case is congruent both factually and legally with Cook, which governs

our analysis.

                Therefore, we affirm the Fayette Circuit Court’s denial of the motion

to suppress.

                ALL CONCUR.



BRIEFS FOR APPELLANT:                        BRIEF FOR APPELLEE:

Julia K. Pearson                             Daniel Cameron
Frankfort, Kentucky                          Attorney General of Kentucky

                                             Courtney J. Hightower
                                             Assistant Attorney General
                                             Frankfort, Kentucky




                                          -10-